Citation Nr: 0215744	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  99-17 922	)	DATE
	)
	)                 

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date, prior to August 19, 1997, 
for a higher rate of special monthly compensation (SMC) 
provided for the anatomical loss or loss of use of three 
extremities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant







ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from March 1970 to 
June 1971.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  

The Board in January 2001 remanded the case to the RO for 
further development and adjudicative action.  

In August 2002 the RO most recently affirmed the 
determination previously entered.

The case was recently returned to the Board for further 
appellate review.


FINDINGS OF FACT

1.  The veteran did not appeal the initial rating decision in 
October 1971 wherein the RO granted a rate of SMC based on 
the loss of both feet and a 70 percent rating for the wound 
residuals of the right upper extremity; the RO determined 
that he did not have loss of use of the right hand.


2.  Regarding loss of use of the right hand, the rating 
decisions of October 21, 1971 did not contain any kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error; the rating decisions 
constituted a valid exercise in rating judgment and 
interpretation of the evidence of record.

3.  Effective October 1, 1978, pursuant to Pub. L. 95-479 a 
higher rate of SMC was provided for the anatomical loss or 
loss of use of three extremities; the RO reviewed the 
veteran's rating in June 1982.

4.  The RO received the claim for a higher rate of SMC based 
on loss of use of three extremities on August 19, 1997; the 
claim was granted based on a difference of opinion and there 
was no evidence an informal claim within a year of the formal 
application.

5.  The record does not contain undebatable evidence that 
loss of use of the right hand has been present continuously 
from October 1, 1978. 


CONCLUSION OF LAW

1.  The rating decision of October 21, 1971, wherein the RO 
did not find loss of use of the right hand, did not 
constitute CUE.  38 U.S.C.A. §§ 310, 4005 (in effect in 
1971), 38 C.F.R. §§ 3.1(q), 3.104, 3.105, 4.63, 19.129 in 
effect on October 21, 1971; 38 U.S.C.A. §§ 5104, 7105 (West 
1991 & Supp. 2002).

2.  The criteria for an effective date, prior to August 19, 
1997 for a higher rate of SMC based on the anatomical loss or 
loss of use of three extremities have not been met.  
38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.114, 3.157, 3.160, 3.400, 4.63, Diagnostic 
Code 5125 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

Pertinent to this matter, the record shows that the RO in 
October 1971 granted service connection and 100 percent 
evaluation under Diagnostic Code 5107 for right below the 
knee amputation and left above the knee amputation.  The RO 
also granted service connection and a 70 percent evaluation 
for paralysis, right median and ulnar nerve secondary to 
shell fragment wound of the right forearm (major) under 
Diagnostic Codes 8515-8516.  

The rating decision noted that the veteran was assigned the 
maximum evaluation for severe disability of the right hand, 
but that the evidence did not indicate loss of use.  He was 
found entitled to SMC under the version of 38 C.F.R. 
§ 3.350(f)(3) then in effect with the rate based upon the 
loss of the lower extremities and the independent rating for 
the right upper extremity with other compensable 
disabilities.  The initial determination was based upon VA 
medical records.  The RO issued notice in November 1971.

The RO in February 1972 continued the initial rating after it 
reviewed the summary of the veteran's VA hospitalization from 
May 1971 to January 1972.  The diagnoses of his wounds 
included ulnar and median nerve lesion of the right upper 
extremity.  The narrative described a median and ulnar nerve 
lesion of the right upper extremity and multiple pellets in 
the soft tissues of the right forearm and wrist with flexion 
contractures of the flexors of the fingers and absent 
intrinsic function.  It was noted that the median and ulnar 
nerve lesion of the right hand made it very difficult for him 
to use the suction socket designed for a lower extremity 
amputation.  The RO issued notice in February 1972.  It 
appears from the record that his service medical records were 
sent to a VA hospital in February 1972. 

VA examined the veteran in March 1972.  He reported to a 
neurology examiner that he had considerable disability of the 
right hand, in that he could not straighten his fingers or 
bend the wrist all the way back.  He reported that he could 
write but not as well as previously.  He reported that he 
used the hand as much as he could and that he did not think 
there had been any recent change in his condition.  

The examiner reported that the veteran could dress and 
undress himself without difficulty, and that he used the 
right hand some.  The examiner reported extensive scarring of 
the medial aspect of the right elbow and forearm and surgical 
scars on the volar aspect of the wrist and the ulnar border 
of the hand.  According to the report, there was limitation 
of extension of the hand at the wrist, but he did not have 
wrist drop.  The examiner reported that he was unable to 
completely extend the middle, ring and little fingers but he 
was able to grasp and hold things with the thumb and 
forefinger.  

According to the examiner, there was moderate atrophy of the 
intrinsic muscles of the hand and hypesthesia of the hand in 
the median and ulnar distributions.  The examiner stated that 
the veteran had an incomplete paralysis of the right median 
and ulnar nerve, and a claw hand deformity.  The examiner 
found that he had a moderately severe disability of the hand, 
but that he still had considerable useful function of the 
hand.  The diagnosis was chronic, incomplete paralysis of the 
right median and ulnar nerve in the hand, moderately severe.  
A general medical examiner noted contracture of the fingers 
of the right hand and that he sustained nerve damage.  A RO 
rating decision was issued in April 1972 for the purposes of 
a special adaptive housing entitlement.  There was a separate 
rating decision sheet dated in April 1972 wherein the RO 
noted no change in the disability rating. 

The record includes a VA Form 21-6789 dated September 28, 
1983 that contained the statement that the veteran's basic 
entitlement had already been established.  This was preceded 
in the record by a request for information regarding the 
veteran's character of discharge.  Earlier contacts with VA 
in the 1970's concerned the purchase of adapted motor 
vehicles.  



VA medical records for the period of the mid 1970's were 
requested but none were located.  Other contacts with VA 
through 1993 concerned overpayment matters, additional 
allowance for a dependent and motor vehicle purchase.  

On August 19, 1997, the RO received the veteran's 
correspondence wherein he asserted that VA should grant 
entitlement to additional SMC from 1971 for loss of three 
extremities.  He argued regarding the application of the 
rating schedule for nerve impairment and loss of use of the 
right hand and arm.  He enclosed a copy of the rating 
schedule provision he referred to in his letter, an 
explanation of SMC ratings from an unidentified source and a 
copy of the October 1971 rating decision.  (The original 
decision in the record and the copy the veteran provided 
contained an initialed, hand written annotation that read 
"Review DVB 21-82-8, 6.18.82 C & C 100% + 70%".)  The 
following month he added that VA committed clear and 
unmistakable error (CUE) in the rating and discussed the 
limited use of his right hand and the application of section 
4.63.  He added photographs and medical information regarding 
the nerves of the arm and hand.  

A VA neurology examiner in 1998 referenced the 1972 
examination and described current paralysis of distal muscles 
in the hand, interosseous atrophy and claw hand deformity.  
The examiner found that the only maneuver he could perform 
was a pincer grasp of the thumb and first finger.  The 
impression was marked weakness of the right hand with median 
and ulnar nerve involvement, claw hand deformity with 
intrinsic muscle atrophy and weakness in the median muscles.  

An orthopedic examiner characterized the right hand as barely 
functional with a two fingertip between the middle finger and 
the thumb.  The diagnosis was minimal functional use of the 
right upper extremity secondary to a shrapnel injury.  He 
told the examiner for aid and attendance that he was able to 
dress himself, bathe and cook, but that he could not use the 
right hand, in part, because of paralysis of the entire hand 
except for the thumb and right index finger.

The RO in July 1998 denied entitlement to additional SMC 
based on loss of use of three extremities but then in October 
1998, after considering the veteran's disagreement, granted 
the higher rate of SMC based on a difference of opinion 
regarding loss of use of the right hand.  The veteran was 
notified that the entitlement to additional SMC was effective 
from August 19, 1997.  The RO adjusted the SMC rate in 1999 
based on his objection and he then asserted in May 1999 that 
the increased SMC should be paid from 1971 based on CUE. 

To support the claim the veteran provided a copy of the 
October 1971 rating decision with highlighted portions that 
discussed the right hand.  He also provided a copy of a VA 
medical certificate dated in October 1985.  This document 
noted he was there for an examination and described his 
injuries as including ulnar nerve damage to the right arm 
with diminished grip and contractures.  Regarding the right 
upper extremity, an examiner reported contractures with scar 
tissue and inability to extend the third, fourth and fifth 
fingers.  The diagnosis included ulnar nerve damage.  The 
examiner also indicated that the veteran could dress and feed 
himself without assistance.

The representative argued that the evidence clearly showed 
loss of use during the VA hospitalization in the early 1970's 
and that the rating in September 1983 should have granted 
increased benefits.  This argument and the June 1982 review 
was perfunctory were advanced at the Board hearing 
(Transcript (T) 5, 7 and 10).  It was also clarified that the 
higher rate of SMC was being sought from October 1978, the 
effective date of the statutory change (T 9).  The veteran 
explained that he requested a reevaluation in 1997 and that 
the function of his right hand had been essentially unchanged 
with limited strength and use of the thumb and forefinger (T 
3-7).

The record shows that early in 2001 VA received a statement 
from KAD, MD, who reported that from his first examination of 
the veteran he had not been able to use the right hand in any 
normalcy and that to his knowledge the condition had not 
become better or worse.  Dr. KAD opined that after reviewing 
his records, the veteran had loss of use of the right hand 
from before 1980 to the present and that, in essence, his 
ability with the right hand was similar to that of a 
prosthetic device.  

Other records from Dr. KAD that began in 1980 did not mention 
the right upper extremity.  The clinic manager wrote that as 
stated in the physician's recent letter, there was no change 
in the condition of the right hand so the records did not 
have many entries regarding it.  Dr. KAD added early in 2002 
that the veteran was under his care from 1979 to 1998, and 
that no treatment for the right hand was required during that 
time, and that the veteran did range of motion and other 
physical therapy himself.  The physician stated that he had a 
fixed, permanent disability and additional treatment would 
not improve functioning.  

The record was supplemented with a copy of Department of 
Veterans Benefits Circular 21-78-10 (1978) (DVB Circular) 
that contained instructions to implement various benefit 
changes provided in Pub. L. 95-479, effective October 1, 
1978. 

VA medical records from 1990 showed references to the right 
hand in June 1991 for treatment of burns sustained while 
barbecuing.  There were no references to the right hand in 
any record dated within a year prior to the correspondence 
filed in August 1997.

The representative argued in April 2002 that VA had 
misapplied the provisions of sections 3.350 and 4.63, that 
the medical evidence was more than sufficient to support the 
opinion from Dr. KAD regarding loss of use.  It was argued 
that VA failed to recognize the deteriorating function of the 
hand, specifically loss of sensation and the extent of 
immobility.  It was argued that VA policy required 
consideration of SMC as an inferred issue where there is 
medical evidence of possible entitlement, that such 
consideration should have been given in the initial rating 
and that it should not have been necessary to claim the 
benefit.  The representative asserted that VA did not rely on 
an independent medical opinion to address the remaining 
function of the hand but relied on unsubstantiated opinion to 
discount the opinion from Dr. KAD. 


Criteria

In the event the veteran's service-connected disabilities 
exceed the requirements for any of the rates prescribed in 
this section, the Secretary may allow the next higher rate or 
an intermediate rate, but in no event in excess of $3,553. In 
the event the veteran has suffered the anatomical loss or 
loss of use, or a combination of anatomical loss and loss of 
use, of three extremities, the Secretary shall allow the next 
higher rate or intermediate rate, but in no event in excess 
of $3,553. Any intermediate rate under this subsection shall 
be established at the arithmetic mean, rounded down to the 
nearest dollar, between the two rates concerned.  38 U.S.C.A. 
§ 1114(p).

The rates of special monthly compensation stated in this 
section are those provided under 38 U.S.C. 1114. (a) Ratings 
under 38 U.S.C. 1114(k). Special monthly compensation under 
38 U.S.C. 1114(k) is payable for each anatomical loss or loss 
of use of one hand, one foot, both buttocks, one or more 
creative organs, blindness of one eye having only light 
perception, deafness of both ears, having absence of air and 
bone conduction, or complete organic aphonia with constant 
inability to communicate by speech. This special compensation 
is payable in addition to the basic rate of compensation 
otherwise payable on the basis of degree of disability, 
provided that the combined rate of compensation does not 
exceed the monthly rate set forth in 38 U.S.C. 1114(l) when 
authorized in conjunction with any of the provisions of 38 
U.S.C. 1114 (a) through (j) or (s). When there is entitlement 
under 38 U.S.C. 1114 (l) through (n) or an intermediate rate 
under (p) such additional allowance is payable for each such 
anatomical loss or loss of use existing in addition to the 
requirements for the basic rates, provided the total does not 
exceed the monthly rate set forth in 38 U.S.C. 1114(o). The 
limitations on the maximum compensation payable under this 
paragraph are independent of and do not preclude 
payment of additional compensation for dependents under 38 
U.S.C. 1115, or the special allowance for aid and attendance 
provided by 38 U.S.C. 1114(r).  


(2) Foot and hand. (i) Loss of use of a hand or a foot will 
be held to exist when no effective function remains other 
than that which would be equally well served by an amputation 
stump at the site of election below elbow or knee with use of 
a suitable prosthetic appliance. The determination will be 
made on the basis of the actual remaining function, whether 
the acts of grasping, manipulation, etc., in the case of the 
hand, or of balance, propulsion, etc., in the case of the 
foot, could be accomplished equally well by an amputation 
stump with prosthesis; for example: (a) Extremely unfavorable 
complete ankylosis of the knee, or complete ankylosis of two 
major joints of an extremity, or shortening of the lower 
extremity of 3\1/2\ inches or more, will constitute loss of 
use of the hand or foot involved.

(b) Complete paralysis of the external popliteal nerve 
(common peroneal) and consequent foot-drop, accompanied by 
characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve, will be taken as loss of 
use of the foot.  38 C.F.R. § 3.350(a), see also, in accord, 
38 C.F.R. § 4.63.

Anatomical loss or loss of use of one foot with anatomical 
loss or loss of use of one leg at a level, or with 
complications preventing natural knee action with prosthesis 
in place, shall entitle to the rate between 38 U.S.C. 1114(l) 
and (m).

Anatomical loss or loss of use, or a combination of 
anatomical loss and loss of use, of three extremities shall 
entitle a veteran to the next higher rate without regard to 
whether that rate is a statutory rate or an intermediate 
rate. The maximum monthly payment under this provision may 
not exceed the amount stated in 38 U.S.C. 1114(p).  38 C.F.R. 
§ 3.350(f)(5).

(3) Additional independent 50 percent disabilities. In 
addition to the statutory rates payable under 38 U.S.C. 1114 
(l) through (n) and the intermediate or next higher rate 
provisions outlined above, additional single permanent 
disability or combinations of permanent disabilities 
independently ratable at 50 percent or more will afford 
entitlement to the next higher intermediate rate or if 
already entitled to an intermediate rate to the next higher 
statutory rate under 38 U.S.C. 1114, but not above the (o) 
rate. In the application of this subparagraph the disability 
or disabilities independently ratable at 50 percent or more 
must be separate and distinct and involve different 
anatomical segments or bodily systems from the conditions 
establishing entitlement under 38 U.S.C. 1114 (l) through (n) 
or the intermediate rate provisions outlined above. The 
graduated ratings for arrested tuberculosis will not be 
utilized in this connection, but the permanent residuals of 
tuberculosis may be utilized.  38 C.F.R. § 3.350(f)(3), in 
accord with the version in effect on June 21, 1971.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. (o) Increases (38 
U.S.C. 5110(a) and 5110(b)(2), Pub. L. 94-71, 89 Stat. 395; 
Secs. 3.109, 3.156, 3.157)--(1) General. Except as provided 
in paragraph (o)(2) of this section and Sec. 3.401(b), date 
of receipt of claim or date entitlement arose, whichever is 
later. A retroactive increase or additional benefit will not 
be awarded after basic entitlement has been terminated, such 
as by severance of service 
connection. (2) Disability compensation. Earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if claim is received within 1 year 
from such date otherwise, date of receipt of claim. (p) 
Liberalizing laws and Department of Veterans Affairs issues. 
See Sec. 3.114.  38 C.F.R. § 3.400.

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such 
award or increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the act or administrative issue. Where pension, compensation, 
or dependency and indemnity compensation is awarded or 
increased pursuant to a liberalizing law or VA issue which 
became effective on or after the date of its enactment or 
issuance, in order for a claimant to be eligible for a 
retroactive payment under the provisions of this paragraph 
the evidence must show that the claimant met all eligibility 
criteria for the liberalized benefit on the effective date of 
the liberalizing law or VA issue and that such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement. The provisions 
of this paragraph are applicable to original and reopened 
claims as well as claims for increase.

(1) If a claim is reviewed on the initiative of VA within 1 
year from the effective date of the law or VA issue, or at 
the request of a claimant received within 1 year from that 
date, benefits may be authorized from the effective date of 
the law or VA issue. (2) If a claim is reviewed on the 
initiative of VA more than 1 year after the effective date of 
the law or VA issue, benefits may be authorized for a period 
of 1 year prior to the date of administrative determination 
of entitlement. (3) If a claim is reviewed at the request of 
the claimant more than 1 year after the effective date of the 
law or VA issue, benefits may be authorized for a period of 1 
year prior to the date of receipt of such request.  38 C.F.R. 
§ 3.114. 

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  

If received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  (b) A communication received 
from a service organization, an attorney, or agent may not be 
accepted as an informal claim if a power of attorney was not 
executed at the time the communication was written.  (c) When 
a claim has been filed which meets the requirements of § 
3.151 or § 3.152, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155.


Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  Acceptance of a report of examination 
or treatment as a claim for increase or to reopen is subject 
to the requirements of Sec. 3.114 with respect to action on 
Department of Veterans Affairs initiative or at the request 
of the claimant and the payment of retroactive benefits from 
the date of the report or for a period of 1 year prior to the 
date of receipt of the report.  

(b) Claim. Once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits or an informal claim to reopen. 

In addition, receipt of one of the following will be accepted 
as an informal claim in 
the case of a retired member of a uniformed service whose 
formal claim for pension or compensation has been disallowed 
because of receipt of retirement pay. The evidence listed 
will also be accepted as an informal claim for pension 
previously denied for the reason the disability was not 
permanently and totally disabling. (1) Report of examination 
or hospitalization by Department of Veterans Affairs or 
uniformed services. 

The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim. The date of a 
uniformed service examination which is the basis for granting 
severance pay to a former member of the Armed Forces on the 
temporary disability retired list will be accepted as the 
date of receipt of claim. 


The date of admission to a non-VA hospital where a veteran 
was maintained at VA expense will be accepted as the date of 
receipt of a claim, if VA maintenance was previously 
authorized; but if VA maintenance was authorized subsequent 
to admission, the date VA received notice of admission will 
be accepted. The provisions of this paragraph apply only when 
such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157.

Loss of use of the hand (major) shall be rated 70 percent\1.  
Diagnostic Code 5125. Anatomical loss of both feet shall be 
rated 100 percent\1.  Diagnostic Code 5107.  \1\ Entitled to 
special monthly compensation.

Disability in this field is ordinarily to be rated in 
proportion to the impairment of motor, sensory or mental 
function. Consider especially psychotic manifestations, 
complete or partial loss of use of one or more extremities, 
speech disturbances, impairment of vision, disturbances of 
gait, tremors, visceral manifestations, injury to the skull, 
etc. In rating disability from the conditions in the 
preceding sentence refer to the appropriate schedule. In 
rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances. 38 C.F.R. § 4.120.

[With the exceptions noted, disability from the following 
diseases and their residuals may be rated from 10 percent to 
100 percent in proportion to the impairment of motor, 
sensory, or mental function. Consider especially psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, visceral manifestations, etc., 
referring to the appropriate bodily system of the schedule. 
With partial loss of use of one or more extremities from 
neurological lesions, rate by comparison with the mild, 
moderate, severe, or complete paralysis of peripheral 
nerves]. 

The term ``incomplete paralysis,'' with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type
picture for complete paralysis given with each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration. When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree. The ratings for the peripheral nerves are for 
unilateral involvement; when bilateral, combine with 
application of the bilateral factor. 38 C.F.R. § 4.124a.

Lower radicular group (major), paralysis of: complete; all 
intrinsic muscles of hand, and some or all of flexors of 
wrist and fingers, paralyzed (substantial loss of use of 
hand) shall be rated 70 percent. Incomplete: severe 50 
percent, moderate 40 percent and mild 20 percent.  Diagnostic 
Code 8512.

The median nerve (major), paralysis of: complete; the hand 
inclined to the ulnar side, the index and middle fingers more 
extended than normally, considerable atrophy of the muscles 
of the thenar eminence, the thumb in the plane of the hand 
(ape hand); pronation incomplete and defective, absence of 
flexion of index finger and feeble flexion of middle finger, 
cannot make a fist, index and middle fingers remain extended; 
cannot flex distal phalanx of thumb, defective opposition and 
abduction of the thumb, at right angles to palm; flexion of 
wrist weakened; pain with trophic disturbances shall be rated 
70 percent. Incomplete: severe 50 percent, moderate 30 
percent and mild 10 percent.  Diagnostic Code 8515.

The ulnar nerve (major), paralysis of: complete; the 
``griffin claw'' deformity, due to flexor contraction of ring 
and little fingers, atrophy very marked in dorsal interspace 
and thenar and hypothenar eminences; loss of extension of 
ring and little fingers cannot spread the fingers (or 
reverse), cannot adduct the thumb; flexion of wrist weakened 
shall be rated 60 percent. Incomplete: severe 40 percent, 
moderate 30 percent and mild 10 percent.  Diagnostic Code 
8516. Note: Combined nerve injuries should be rated by 
reference to the major involvement, or if sufficient in 
extent, consider radicular group ratings.

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed. For example, the 
combined evaluations for disabilities below the knee shall 
not exceed the 40 percent evaluation, diagnostic code 5165. 
This 40 percent rating may be further combined with 
evaluation for disabilities above the knee but not to exceed 
the above the knee amputation elective level. Painful neuroma 
of a stump after amputation shall be assigned the evaluation 
for the elective site of reamputation.  38 C.F.R. § 4.68.

Arm (major), amputation of: Disarticulation \1\ 90 percent. 
Above insertion of deltoid \1\ 90 percent. Below insertion of 
deltoid\1\ 80percent. Forearm, amputation of: Above insertion 
of pronator teres \1\ 80 percent. Below insertion of pronator 
teres \1\ 70 percent.  Diagnostic Codes 5120-5124.  \1\ 
Entitled to special monthly compensation.

The Veterans' Disability Compensation and Survivors' Benefits 
Act of 1978, Pub. L. No. 95-479, Sec. 101(a)-(d), Oct. 18, 
1978, 92 Stat. 1560, 1561 authorized the next higher rate of 
SMC for the anatomical loss or loss of use of three 
extremities.

In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs. The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5

Initially, the Board notes that the October 21, 1971 rating 
decision was not appealed and that the decision is final.  
38 U.S.C.A. § 4005 then in effect.

The Board notes that under 38 C.F.R. §§ 3.104(a) and 3.105(a) 
(2001), taken together, a rating action is final and binding 
in the absence of clear and unmistakable error.  A decision 
which constitutes a reversal of a prior decision on the 
grounds of clear and unmistakable error has the same effect 
as if the corrected decision had been made on the date of the 
reversed decision.  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).  A final and binding agency decision shall 
not be subject to revision on the same factual basis except 
by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a); in 
accord 38 C.F.R. § 3.104(a) (1971).

"Notice" means written notice sent to a claimant or payee 
at his latest address of record.  38 C.F.R. § 3.1(q) (1971).

The claimant will be notified of any decision affecting the 
payment of benefits or granting relief.  Notice will include 
the reason for the decision and the date it will be 
effectuated as well as the right to a hearing...The 
notification will also advise the claimant of his right to 
initiate an appeal by filing a Notice of Disagreement...the 
notice will advise him of the periods in which an appeal must 
be initiated and perfected.  38 C.F.R. § 3.103 (1971).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified shall 
become final if an appeal is not perfected as prescribed in 
Rule 18 (§ 19.118).  38 C.F.R. § 19.153 (1971).

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal. 38 C.F.R. 
§ 20.200, in accord 38 C.F.R. § 19.112 (1971).

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  




The date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 C.F.R. § 20.302, in accord 38 C.F.R. 
§ 19.118 (1971).

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  

While special wording is not required, the Notice of 
Disagreement must be in terms which can be reasonably 
construed as disagreement with that determination and a 
desire for appellate review.  If the agency of original 
jurisdiction gave notice that adjudicative determinations 
were made on several issues at the same time, the specific 
determinations with which the claimant disagrees must be 
identified.  

For example, if service connection was denied for two 
disabilities and the claimant wishes to appeal the denial of 
service connection with respect to only one of the 
disabilities, the Notice of Disagreement must make that 
clear. 38 C.F.R. §  20.201, in accord 38 C.F.R. § 19.113 
(1971).

The Notice of Disagreement and Substantive Appeal must be 
filed with the Department of Veterans Affairs office from 
which the claimant received notice of the determination being 
appealed unless notice has been received that the applicable 
Department of Veterans Affairs records have been transferred 
to another Department of Veterans Affairs office.  

In that case, the Notice of Disagreement or Substantive 
Appeal must be filed with the Department of Veterans Affairs 
office which has assumed jurisdiction over the applicable 
records.  38 C.F.R. § 20.300, in accord 38 C.F.R. § 19.120 
(1971).

The claimant and the representative, if any, will be informed 
of the right to initiate an appeal and the time within which 
to do so, the right to a personal hearing and the right to 
representation.  This information will be included in each 
notification of a determination of entitlement or 
nonentitlement to Veterans Administration benefits by the 
agency of original jurisdiction.  38 C.F.R. § 19.109 (1971).

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.105(a), in accord 38 C.F.R. §§ 3.104 and 3.105, in effect 
on October 21, 1971.

VA regulations provide that "previous determinations which 
are final and binding...will be accepted as correct in the 
absence of clear and unmistakable error."  38 C.F.R. 
§ 3.105(a).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  Id.

"Clear and unmistakable error" requires more than a 
disagreement on how the facts are weighed or evaluated; the 
appellant must show that the correct facts, as they were 
known at the time, were not before the adjudicator or that 
pertinent regulatory or statutory provisions were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  

In addition, "It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute clear and unmistakable error, and 
the allegation of clear and unmistakable error 
must specifically state what error and how the outcome would 
have been manifestly different.  Id. at 44.
The determination regarding clear and unmistakable error must 
be made based on the record and the law that existed at the 
time the decision was made.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell, 3 Vet. App. at 314.  Evidence 
that was not of record at the time of the decision cannot be 
used to determine if clear and unmistakable error occurred.  
Porter v. Brown, 5 Vet. App. 233 (1993).

For purposes of determining whether clear and unmistakable 
error is present in a prior determination: 

(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," 

(2) the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and 

(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).

Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2001).  The Board has not overlooked the recently 
published VA regulations that implement the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3,159 and 3.326(a)).  However, these 
provisions do not provide any rights other than those 
provided by the VCAA.  

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (CAVC) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).

The Board observes that the appellant has not indicated at 
any stage in this appeal that pertinent evidence regarding an 
earlier effective date exists, or was brought to the 
attention of the RO or the Board, but not requested or 
accounted for.  The argument for an earlier effective date is 
not a purely legal question that the VCAA would not affect.  
See for example Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  However, the Board must observe that the VCAA is not 
applicable to CUE claims/motions which is the theory that the 
veteran relies on to reverse the October 21, 1971 rating 
decision.  Livesay v. Principi, 15 Vet. App. 165 (2001).

Otherwise, the record shows that the RO notified the 
appellant of the evidence considered regarding this issue and 
of the reasoning for the rating determinations through 
statements of the case, and other correspondence pertinent to 
the current claim.  Pursuant to the RO letter in March 2002 
he was advised of provisions of the VCAA, specifically the 
duty to assist and responsibilities regarding the submission 
or identification of relevant evidence.  

The appellant was afforded the opportunity to submit 
arguments in support of the claim, and in fact did so.  The 
appellant also appeared at a Board hearing.  He was given 
ample opportunity to identify evidence that could support the 
claim and this was obtained from a personal physician and the 
VA.  Thus, the Board believes that the notice he was provided 
in March 2002 conforms to the intended notice requirements in 
the new law as interpreted recently in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

Thus, in light of his statements and the development 
completed at the RO, the Board finds that the relevant 
evidence available for an equitable resolution of the 
appellant's claim has been identified and obtained.  The 
Board finds that VA can provide no further assistance that 
would aid in substantiating the claims as the issues 
essentially turn on the interpretation of evidence in a 
record that appears to be complete.  The Board observes that 
the RO attempted to locate VA records from the 1970's and 
that it was determined none were available.  However, VA 
clinical records beginning in 1980 to 2001 were located and 
added to the record.

The veteran has not indicated the likely existence of any 
evidence not accounted for that has not already been obtained 
that would be crucial in the claims from the standpoint of 
substantiating compliance with the applicable law or VA 
regulations.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  No 
other relevant but outstanding records that are likely 
available have been mentioned to warrant expenditure of 
additional adjudication resources.  Baker v. West, 11 Vet. 
App. 163, 169 (1998); Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  
The Board finds, therefore, that VA has fulfilled its 
obligation to the appellant, informing him of the reasoning 
against the claims and providing the pertinent VA regulations 
and completing the development asked for in the Board remand 
to the extent possible.  See Dixon v, Gober, 14 Vet. App. 
168, 173 (2000); Stegall v. West, 11 Vet. App. 268 (1998); 
Davis v. West, 13 Vet. App. 178, 184 (1999); Earle v. Brown, 
6 Vet. App. 558, 562 (1994). 

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions, and that there is no 
need to remand the claim since the RO has considered the new 
law.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
The VCAA is not an excuse to remand all claims.  See for 
example Livesay, 15 Vet. App. at 178.  See also Dela Cruz, 15 
Vet. App. at 149 holding a remand under the VCAA is not 
required where an appellant was fully notified and aware of 
the type of evidence required to substantiate his claim and 
no additional assistance would aid in further developing his 
claim. 

Earlier Effective Date for a Higher Rate of SMC

The Board notes that the veteran and his representative 
argue, in essence, that the RO committed CUE in the initial 
rating decision when it failed to find that the veteran had 
loss of use of the right hand.  The RO adequately addressed 
this CUE claim in the June 1999 and September 1999 
supplemental statements of the case.  The veteran submitted a 
copy of the October 1971 rating decision with his CUE claim.  
There are currently two statutorily authorized means to 
obtain reevaluation of a final VA benefit decision.  

A final decision disallowing a claim may be revised based 
upon a showing of CUE in a prior decision by the Secretary or 
the Board pursuant to 38 U.S.C.A. §§ 5109A and 7111, 
respectively, or reopened based upon submission of new and 
material evidence pursuant to 38 U.S.C.A. § 5108.  

The Board observes that nonstatutory means to obtain review 
of a previously denied claim exist and the decisions hold 
that while a breach of the duty to assist is not the type of 
error that can provide the basis for a CUE claim in 
accordance with case law, in cases of grave procedural error, 
RO or Board decisions are not final for purposes of direct 
appeal.  See for example Simmons v. West, 14 Vet. App. 84, 91 
(2000), noting that the tolling of finality should be 
reserved for instances of "grave procedural error"--error 
that may deprive a claimant of a fair opportunity to obtain 
entitlements provided for by law and regulation.  See also 
Tetro v. Gober, 14 Vet. App. 100 (2000).  


Examples of grave procedural error referred to in Tetro were 
Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (failure to 
provide a statement of the case after receiving a notice of 
disagreement); Hauck v. Brown, 6 Vet. App. 518, 519 (1994) 
(failure to provide notification of denial tolls period to 
file a notice of disagreement); Kuo v. Derwinski, 2 Vet. App. 
662, 666 (1992) (failure to send statement of the case to 
accredited representative tolled 60 day period to respond) 
and Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992) 
(evidence sufficient to rebut presumption of administrative 
regularity for mailing of appeal notice).  

None of these apply to the facts at hand regarding the 1971 
rating decision.  There is no argument that the appellant did 
not receive adequate notice and appeal rights as provided in 
the regulations in effect at that time.  Nor does the veteran 
argue that he was the victim of bad advice or misinformation 
regarding the claim.  See, for example, Bone v. Brown, 9 Vet. 
App. 446 (1996); Walker v. Brown, 8 Vet. App. 356 (1995); 
Lozano v. Derwinski, 1 Vet. App. 184, 186 (1991).  The 
argument in support of the claim does not point to any 
misinformation or other dilatory action by VA in the 1971 
decision.  See McCay v. Brown, 106 F.3d 1577, 1582 (Fed. Cir. 
1997) and Elsevier v. Derwinski, 1 Vet. App. 150, 153-55 
(1991), interpreting Irwin v. Department of Veterans Affairs, 
498 U.S. 89, 95-96 (1990), see also Bailey v. West, 160 F.3d 
1360 (Fed. Cir. 1998).  

Turning to the claim of CUE, the Board believes it is 
important to recognize what constitutes CUE and what does 
not.  CUE is a very specific and rare kind of error of fact 
or of law that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  In essence it is undebatable 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the rating board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  

Further, review for CUE in a prior RO decision must be based 
on the record and the law that existed when that decision was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  For example, changed diagnosis, failure to 
fulfill the duty to assist and a disagreement as to how the 
facts were weighed or evaluated are not examples of CUE.  Nor 
does CUE include the otherwise correct application of a 
statute or regulation where, subsequent to the RO decision, 
there has been a change in the interpretation of the statute 
or regulation. 

In essence it is essentially conceded in view of the hearing 
testimony that CUE does not exist in the 1971 rating to the 
extent that it did not grant a higher rate of SMC on the 
basis it is currently awarded.  This is because the statutory 
entitlement did not exist until October 1, 1978.  Thus the 
law as it existed at the time did not provide for this 
benefit so there cannot be CUE in failing to provide the 
additional SMC benefit retroactively to that date.  However, 
the question remains whether there was CUE in not finding 
loss of use in October 1971, without regard to any 
entitlement to a higher rate of SMC. 

"It must be remembered that clear and unmistakable error is a 
very specific and rare kind of error."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  The correct facts of record as they were 
known at the time of the 1971 decision revealed that the 
veteran sought service connection for wound-related 
disabilities.  The RO in the October 21, 1971 decision noted 
the pertinent findings for the right upper extremity, 
primarily focusing on the remaining function of the right 
hand and assigned the same rating (70 percent) that the 
military physical evaluation board had assigned.  

Thus, the basis for the 70 percent rating under Diagnostic 
Code 8515 is readily apparent in that the veteran was granted 
the maximum schedular rating for the median nerve disability.  
The version of this Diagnostic Code then in effect provided 
that the maximum rating for complete paralysis of the median 
nerve was 70 percent.  The rating board in October 1971 
appeared to have carefully considered the residuals in 
granting the 70 percent rating.  



In addition, it correctly reviewed the claim for SMC and loss 
of use, but did not find loss of use of the right hand.  
Thus, the argument that VA failed to review an inferred issue 
is simply without merit.  Notice was furnished, and the 
veteran was clearly afforded due process and offered the 
opportunity to appeal the decision.  He did not submit any 
correspondence to the RO that could be construed as an 
intention to appeal the decision. 

The failure to find loss of use is essentially the basis for 
the CUE claim.  With this in mind, the Board points out that 
when the appellant's argument of error of fact or law as 
cited above, is applied either specifically or collectively 
to the facts as known before the RO in October 1971, the 
conclusion then made was reasonable.  

No medical record on file undebatably compelled the 
conclusion that the veteran had loss of use of the right 
hand.  In essence, there was more than one permissible 
interpretation of the record on this point.  And, indeed, 
other evidence received within the appeal period and deemed 
filed with the initial claim included medical opinion against 
loss of use.  

Reasonable judgment therefore did not compel the conclusion 
that the veteran had loss of use of the right hand.  Further, 
the RO had various alternatives to consider in deciding the 
rating.  The current neurology rating scheme for peripheral 
nerves is essentially as it existed in 1971, and the rating 
board could have considered a radicular group rating.  
However, that was a matter of rating judgment and discretion.  
Although the radicular group rating of 70 percent under 
Diagnostic Code 8512 equated with "substantial loss of use" 
there was no footnote or other instruction indicating that 
the rating included entitlement to SMC.  Nor did the 70 
percent rating under Diagnostic Code 8515 indicate such 
entitlement although both ratings corresponded to the 70 
percent rating for loss of use of the hand under Diagnostic 
Code 5125.  

There was no requirement that the RO provide meticulous 
reasons and bases for a decision, although the RO rating 
board did refer to the medical evidence it had to support its 
decision.  In any event a specific rating for the right hand 
did not compel the finding of loss of use under section 4.63 
even though the numeric rating corresponded with the rating 
for loss of use of a hand.  The determination of loss of use 
required an assessment that took into account the factors in 
section 4.63, which the RO undoubtedly considered in the 
October 197 decision in finding against loss of use. 

Clearly, the applicable law and regulations extant at the 
time of the decision were correctly applied and it has not 
otherwise been shown.  The facts as they were known at the 
time were correct and it has not been shown otherwise.  The 
RO considered pertinent documentary evidence, and it does not 
appear that any document that was brought to the RO's 
attention compelled the finding of loss of use of the right 
hand.  The facts as they were known to the RO lack evidence 
of an error, such that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  

Thus, the basis for the RO determination in response to the 
claim of error in the October 1971 rating action is readily 
apparent from the record and represented a valid exercise of 
rating judgment.  Any argument based upon disagreement as to 
how the relevant facts were weighed or evaluated, that is, a 
"misinterpretation of facts," does not rise to the level of 
CUE as that term has come to be defined.  Thus, in view of 
the record there was reasonably a basis for more than one 
interpretation of the evidence as to the remaining function 
of the right hand.  Overall, the Board finds for reasons 
stated that the criteria for CUE existing in the prior final 
decision of October 21, 1971 have not been met.  The veteran 
has offered no compelling undebatable evidence that is 
determinative under the VA adjudication criteria then in 
effect.  See Fugo v. Brown, 6 Vet. App 40, 43-44 (1993).  In 
summary, disagreement with the way the evidence was evaluated 
or interpreted is not a valid basis to find CUE, unless it 
can be clearly shown there was only one permissible 
interpretation of the evidence.  

Turning to the question of the VA review of this claim after 
October 1, 1978, the Board must observe that the 
representative's reference to a September 1983 document as a 
rating determination appears misplaced.  There is nothing to 
indicate that the action taken had any connection with a 
rating determination.  The most that can be said was that it 
was a response to a medical center inquiry regarding 
eligibility for treatment.  Thus for purposes of an earlier 
effective date, this action is seen as nonadjudicative and 
having no significance in the matter at hand.

The Board must observe the RO obtained a copy of DVB Circular 
21-78-10 as requested.  The Circular was directed to the 
change in the law effective October 1978 that provided for a 
higher rate of SMC based on loss or loss of use of three 
extremities.  None of the information letters VA prepared 
dealt with the new SMC entitlement.  Nor did the specific 
instruction on page 9 of the Circular seem to focus on the 
rating the veteran received since there is no indication his 
claim was identified for review.  Nor was there an indication 
VA intended to mail notice of potential entitlement or if 
there were no increase (see pages 3-4).  Nor did the Circular 
provide any time limit to complete the review.  

In any event, it has recently been held that VA is not 
obligated to provide notice of potential eligibility and 
failing to do so does not provide a basis for an earlier 
effective date for entitlement than established though date 
of claim.  See generally Andrews v. Principi, 16 Vet. App. 
309 (2002) as to the inapplicability of equitable tolling in 
such circumstances.  It is also notable that implicit in 
section 3.114 is the recognition that VA may review claims on 
its own motion years after a change in law.  Thus, the fact 
that the veteran's claim was not reviewed immediately under 
the Circular is an insufficient basis for an earlier 
effective date to October 1978.  

Of interest is that VA in June 1982 considered DVB Circular 
21-82-8 as the basis for a RO review of the October 1971 
rating determination.  The representative characterized the 
review as cursory but did not argue how that equated to CUE.  
Nor was any specific argument of error directed to specific 
provisions of this DVB Circular as to how there was a 
misapplication of law or regulation.  

The Circular was intended for a review of compensable scar 
ratings although it instructed that any other defect or issue 
identified on the rating should be resolved.  Examinations 
would be authorized only in certain cases.  It was also 
provided that there would not be notice unless a confirmed 
rating was based on examination.  The veteran had the highest 
nerve injury evaluation and there was no examination.  The 
Circular instructed that the rating board member reviewing 
the folder would initial and date the current evaluation if 
the proper percentage evaluation was assigned.  This would 
appear to explain the annotation on the October 1971 rating 
decision.  Thus, the focus was not loss of use.  In any event 
the same reasoning discussed regarding the earlier DVB 
Circular would not support an earlier effective date based on 
this review of the claim that was completed in accordance 
with internal review process.  

Finally, the law and regulations set out in 38 U.S.C.A. 
§ 5110(a) and 38 C.F.R. § 3.400 provide in general that the 
effective date for an increase in disability compensation 
shall be the date of claim.  The RO has granted a higher rate 
of SMC from August 19, 1997, and the Board has noted the 
veteran's contentions seeking an earlier effective date.  As 
discussed earlier there is no basis for an effective date in 
1971 or 1978.  

For reasons set forth below, the Board does not find that the 
record supports an effective date earlier than the date 
selected in August 1997 based on the generally applicable 
rules for date of claim or alternatively under section 3.114.  
The record shows that the veteran filed numerous 
correspondences with VA prior to 1997 and sought treatment 
from VA and privately.  There does not appear to have been 
any interruption in his corresponding with VA, but no 
reference to loss of use appears until 1997.  What is notable 
as well is that Dr. KAD provided records and correspondence 
that cover many years, but contain no reference to loss of 
use of the right hand until recently.  It is significant that 
the VA records within a year of the August 1997 claim did not 
mention the right hand, so the Board is unable to find an 
informal claim within a year of the formal claim in August 
1997.  

The veteran explained the circumstance of the right hand burn 
treated in the early 1990's only recently, so that remote 
entry cannot serve as the basis of an informal claim in view 
of the veteran's subsequent inaction until 1997.  The Board 
must point out that the record does not indicate any follow 
up to the 1985 VA clinical report that described the function 
the right hand.  That report was apparently not of record 
until recently, but the record contained various VA forms and 
other correspondence the veteran signed and submitted from 
1985 to 1993 not indicating any claim for loss of use.  
38 C.F.R. §§ 3.155, 3.157.

As for the application of section 3.114, the Board must point 
out that a crucial element for retroactive entitlement is not 
shown.  The regulation provides that VA or claimant initiate 
review more than a year after a liberalizing provision may 
allow for an earlier effective date of a year prior to the 
date of claim.  However, the crucial determination is that 
entitlement must have been continuously met from the 
effective date of the liberalizing law.  Clearly, that 
element is not shown here regarding loss of use and as a 
result there is no basis for an earlier effective date based 
on liberalizing law.  

In summary, there is no basis to find a pending claim for a 
higher rate of SMC prior to the formal claim in August 1997 
in view of the record.  The pertinent determination is when 
the claim was received.  No informal claim appears from the 
record to establish a pending claim for a higher rate of SMC 
prior to August 19, 1997.  

It is argued that the opinion from Dr. KAD regarding the 
duration of loss of use has not been outweighed by 
independent evidence.  However, this opinion was given only 
recently, not substantiated in his contemporaneous statements 
and simply not probative of an earlier effective date when 
considered in light of the applicable law and regulations.  
Therefore, the Board finds that the preponderance of the 
evidence is against the claim and that the correct effective 
date should be August 19, 1997.  The record simply does not 
include competent evidence supporting an earlier effective 
date under any applicable theory of entitlement.     


ORDER

Entitlement to an effective date, prior to August 19, 1997, 
for a higher rate of SMC provided for the anatomical loss or 
loss of use of three extremities is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

